Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/16/2021 has been entered.
In response to FINAL-Office Action mailed on 04/21/2021, applicants’ response, amendments and an Affidavit dated 07/16/2021 are acknowledged; in said response applicants’ have amended claims 1-2, cancelled claims 3-6 and 20 and added new claims 21-26. Amended claims 1-2, 7-10, 12-19 and 21-26 are pending in this application and are now under consideration for examination. Rejections and/or objections not reiterated from previous office action are hereby withdrawn.
Withdrawn-Claim Rejections: 35 USC § 103 (AIA ) 
Previous rejection of claims 1-10 and 12-20 rejected under 35 U.S.C. 103(a) as obvious over Aharoni et al., (Curr. Opin. Chem. Biol., 2005, Vol. 9: 210-216) and further in view of Tawfik et al., (Nature Biotechnol., 1998, Vol. 16: 652-656), Miller et al., (Nature Methods, 2006, Vol. 3(7): 561-570), Chaput et al., (US 9,469,862), Behlke et al., (US 2015/01907 A1) and Regan et al., (US 9,347,095), is being withdrawn due to claim amendments, persuasive arguments and submission of an Affidavit (for details, see applicants’ arguments/remarks and Affidavit dated 07/16/2021).   
Allowable Subject Matter
Claims 1-2, 7-10, 12-19 and 21-26 are allowed.


Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652